DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between Inventions I (drawn to a treatment device) and Inventions II (drawn to a method of feedback detection for a treatment device), as set forth in the Office action mailed on May 27, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 27, 2020 is fully withdrawn.  Claims 11-20 , directed to Invention 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art neither teaches nor suggest, when the claim is taken as a whole a system or method comprising a focus optic configured to focus an electromagnetic radiation beam to a focal region with a window intersecting the optical axis of the EMR beam. The system and method also including an optical detector configured to detect an intensity of a signal radiation generated by a single reflection of the EMR beam from a surface of the window and utilizing the controller to determine a reference position based on the detected signal radiation and a stage for translating the focal region to a position that is located at a predetermined distance from the reference position.
The closest prior art is Varghese (US 2016/0249982 A1) in view of Raksi (US 2007/0173791 A1) and Wake (US 6,044,288).Varghese discloses a system comprising: a focus optic configured to focus an electromagnetic radiation (EMR) beam to a focal region located along an optical axis (e.g. Fig 1a/1b/2a/2b:70 [0044]-[0045]); a window, intersecting the optical axis, configured to contact a surface of a tissue (e.g. [0048] output window); an optical detector configured to detect a signal radiation emanating from an interaction of the EMR beam with a surface of the window (e.g. Fig 1a/1b /2a/2b:40 [0040]-[0042]); and a controller (e.g. Fig 1a/1b /2a/2b:60); and a stage configured to translate the focal region to a treatment position that is located at a predetermined distance from the reference position (e.g. [0045] Fig 1a/1b /2a/2b::70).  Raksi discloses a system for laser surgery wherein it includes a system configured to determine a reference position along the optical axis where a portion of the focal region reference window 73 is the reference point utilized to know the predetermined distance that the laser depths can reach). While Raksi, discloses using the detector to measure light from the light source 81, the laser 77 also reflects through the reference window and will inherently have some reflection to the detector as well. Wake discloses an apparatus for determining the perimeter of an object.  It discloses the use of a detector to determine positioning based on the reflected laser radiation (e.g. Fig 11/12; col 2 lines 47-59 and col 8 lines 23-43).
The combination of Varghese in view of Raksi and Wake is silent regarding the optical detector configured to detect an intensity of a signal radiation generated by a single reflection of the EMR beam from a surface of the window. The combination does not disclose the ability to utilize the single reflection of the EMR beam without interference from an outside source (i.e. a secondary light source) in order to detect the intensity of the signal radiation to be used to determine a reference position along the optical axis.
The prior art of record, taken individually or in combination does not reasonably teach or render obvious the combination/configuration of elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Jessandra Hough								March 3, 2022
/J.F.H./Examiner, Art Unit 3792